Citation Nr: 0830608	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-33 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for afibrillation to 
include as secondary to service-connected disability.

3.  Entitlement to service connection for high blood pressure 
to include as secondary to service-connected disability.

4.  Entitlement to service connection for diabetes mellitus 
to include as secondary to service-connected disability.

5.  Entitlement to service connection for Charcot joint 
disease to include as secondary to service-connected 
disability.

6.  Entitlement to service connection for a left foot 
disability to include as secondary to service-connected 
disability.

7.  Entitlement to service connection for a right leg 
disability to include as secondary to service-connected 
disability.

8.  Entitlement to an increased rating for residuals of 
laminectomy, lumbosacral spine, currently rated as 10 percent 
disabling.  

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which denied service connection for 
diabetes mellitus, a leg disability, a foot disability, 
afibrillation, Charcot joint disease, and high blood 
pressure; an increased rating for residuals of laminectomy of 
the lumbosacral spine; and denied a TDIU.  The veteran 
perfected an appeal as to all issues.  In addition, in a 
November 2006 rating decision, the RO denied service 
connection for PTSD; the veteran perfected an appeal to that 
decision.  

The issues of service connection for a right leg disability, 
an increased rating for residuals of laminectomy of the 
lumbosacral spine, and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD diagnoses have not been attributed to 
a verified or credibly corroborated in-service stressor.

3.  A heart disability, including afribillation and high 
blood pressure, was not manifest during service, valvular 
heart disease was not manifest within one year of separation, 
and current afribillation and high blood pressure are not 
attributable to service.

4.  Diabetes mellitus was not manifest during service, 
diabetes mellitus was not manifest within one year of 
separation, and current diabetes mellitus is not attributable 
to service.

5.  Charcot joint disease is not attributable to service.  

6.  A left foot disability is not attributable to service.  

7.  Service connection for disabilities as being secondary to 
PTSD is precluded since service connection for PTSD is not 
established.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.304(f)) (2007).

2.  Afribillation was not incurred in or aggravated by 
service and valvular heart disease may not be presumed to 
have been incurred therein nor is afribillation proximately 
due to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).  

3.  High blood pressure was not incurred in or aggravated by 
service and it may not be presumed to have been incurred 
therein nor is high blood pressure proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).  

4.  Diabetes mellitus was not incurred in or aggravated by 
service and it may not be presumed to have been incurred 
therein nor is diabetes mellitus proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).  

5.  Charcot joint disease was not incurred or aggravated in 
active service nor is it proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2007).

6.  A left foot disability was not incurred or aggravated in 
active service nor is it proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
For Service Connection Issues

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, 
VCAA letters were sent in January and October 2005, which 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in March and August 2005.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  The 
veteran has stated that there are no further records.  

In addition, the Board notes, as discussed below, that 
38 C.F.R. § 3.304(f) provides that VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  The veteran has been afforded VA 
examinations.  Nevertheless, there is no duty to obtain such 
an opinion if the veteran has not provided credible 
statements or testimony regarding the claimed assault.  As 
indicated below, the veteran's contentions regarding the 
claimed assault are found to be not credible.  The veteran's 
statements regarding the claimed assault are in essence 
rejected by the Board, for the reasons set out below.  
Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
As such, there is no need for further referral to a VA 
physician as there is no credible statement regarding the 
claimed rape that would be the basis for the requested 
opinion.  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 
2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Competency and Credibility Regarding Diagnosis

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue of service connection for PTSD does not involve a 
simple diagnosis.  See Jandreau.  The claimant and his wife 
are not competent to provide more than simple medical 
observations.  They are not competent to provide a complex 
medical opinion regarding the etiology of claimed PTSD.  See 
Barr.  Thus, the veteran's lay assertions and those of his 
wife are not competent or sufficient with regard to 
diagnosis.  

The Board will separately evaluate the credibility of the 
veteran's statements regarding his alleged stressors, below.



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, diabetes mellitus and valvular heart disease 
will be presumed to have been incurred in or aggravated by 
service if it had become manifest to a degree of 10 percent 
or more within one year of the veteran's separation from 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

To do so, the Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


PTSD

The veteran contends that he developed PTSD as a result of a 
stressor experienced during active service aboard the USS 
Dixie in November or December 1970.  The veteran contends 
that he was raped by another male service person in the 
shower area of the ship.  He asserts that his memories of 
this event surfaced during recent counseling sessions that he 
was undergoing for current stressful living situation issues.  
The Board notes that the veteran's claim of service 
connection for PTSD has evolved over the course of the 
appeal, as set forth below.  The Board accepts that the 
version presented by the veteran at his May 2008 Board 
hearing regarding the claimed inservice rape is the version 
he asserts is accurate.  The Board must assess the 
credibility of that version by reviewing the record including 
the service records, the post-service medical evidence, the 
lay evidence, and the statements and testimony of the 
veteran.  

At his May 2008 Travel Board hearing, with regard to PTSD, 
the veteran testified that he was assaulted while serving 
aboard the USS Dixie in November or December 1970.  He 
indicated that as young sailors, they all looked out for each 
other and had a pact to watch out for each other.  To this 
day, the veteran and his inservice friends are all close 
enough so that after 30 years, they can still pick up the 
phone and call each other.  The veteran related that he asked 
his friends from service to write about the "mess hall 
chatter."  With regard to his claimed personal assault, when 
he spoke to his service friends, J.C. and R.S., he did not 
mention the alleged perpetrator's name, but when he (the 
veteran) mentioned it to them later, they were not surprised 
at the person's identity.  The veteran stated that he was 
embarrassed and ashamed to have discussions as a young 
sailor.  

With regard to the claimed assault, the veteran testified 
that he was assaulted by one person in the shower at 1400 in 
the afternoon.  He did not report the assault to his 
superiors because he did not know whether the assault was 
part of an "initiation or hazing."  During high school, 
there were incidents of hazing including the use of a hotdog 
(but no penetration).  Since he came from a dysfunctional 
family (that included a sister being molested), he was not 
sure what was going on.  However, the veteran later stated 
that the inservice incident was more severe because there was 
actual penetration.  The veteran related that he could not 
remember if he told his friends about the rape during 
service.  He thought that he told his friends about rumors 
which was why they needed to protect each other.  He said 
that he knew who attacked him during service, but his friends 
did not know (until he recently told them).  The veteran 
named the individual as R.W.  The veteran related at his 
hearing that there were no inservice incident reports and he 
went right into Diver's School which was a blessing in 
disguise.  

He testified that his mother contacted the chaplain of the 
ship when he was on Christmas leave in 1970.  The veteran 
later indicated that he did not in fact tell his buddies 
during service the identity of the alleged perpetrator.  He 
also stated that he did not report it to his superiors, but 
he thought that they heard rumors.  The veteran related that 
he had no evidence contemporaneous to service to show 
behavioral changes, just a current letter from his sister.  

The veteran's wife testified that she was married to the 
veteran before he left the service.  However, the veteran 
first told her about the rape in 2004.  They were in therapy 
and the veteran's service memories returned.  

Thus, in sum, the veteran testified that during service, he 
was raped in the shower area by one person.  He stated that 
there was anal penetration.  At the time, he related that he 
was unsure of what was happening because it was similar to a 
high school situation involving an "initiation or hazing" 
where a hotdog was used, with no penetration.  After the 
incident, the veteran testified that he did not tell his 
friends, but he discussed "rumors" of such assaults 
occurring onboard the USS Dixie and they all made a pact to 
look out for each other.  Post-service, the veteran testified 
that he did not tell anyone about the claimed inservice rape.  
In 2004 therapy, the veteran and his wife indicated that his 
memories surfaced and he was able to recount the inservice 
rape.  The veteran testified that he called his 2 friends, 
J.C. and R.S., and asked them to write statements.  When he 
told them of the claimed perpetrator's name, which they 
previously did not know, he stated that they were not 
surprised.  

The Board has conducted a review of the record.  The service 
treatment records are negative for any documentation of an 
inservice rape.  There is no report of any trauma to the 
veteran involving the rectum or any residual of the purported 
trauma.  There was no residual bruising to the face or any 
other area in the records.  There is no report of any 
psychiatric complaints due to the claimed attack.  The 
veteran maintains that the attack occurred in November or 
December 1970.  The only treatment record during that time is 
dated on December 30, 1970 when the veteran complained of 
chest pains, was found to be a little congested, and was 
given Novashistine.  When he was subsequently examined for 
Diving School in February 1971, the veteran's physical and 
psychiatric evaluations were normal.  The veteran's service 
personnel records were also obtained.  There are no 
complaints or indications of the claimed rape in these 
records.  There is no indication of any change in behavior of 
the veteran during his service following the alleged 
incident.  

Although the veteran currently maintains that he went into 
Diving School to avoid the person who he claims sexually 
attacked him, the personnel records do not substantiate this 
allegation.  Rather, they reflect that the veteran did not 
change units, but he enrolled in a different rigorous program 
without indication that the precipitating factor was abuse 
from another service member.  He advanced in rank from Seaman 
Apprentice to Seaman and also advanced in pay grade.  There 
is no evidence that the acceptance into Diving School was 
other than career advancement.  

In March 1974, the veteran submitted a claim for VA 
compensation benefits.  He did not report an inservice rape.  
The veteran was afforded a VA examination in May 1974.  
Again, he did not report an inservice rape.  He reported no 
physical or psychiatric residuals of an inservice rape nor 
were any identified.  There were no remarks in the space 
designated for "nervous system."

In December 2004, a claim for VA compensation benefits was 
received.  He did not make a claim of service connection for 
any residual of a claimed inservice rape.  

In December 2004, the veteran underwent a private psychiatric 
evaluation by M.H., M.D.  It was noted that the veteran was 
being seen in individual and couples' therapy.  His current 
stressors included his wife being unemployed and the 
veteran's elderly mother-in-law living with the veteran and 
his wife.  With regard to his history, the veteran reported 
that his family life growing up was very violent and abusive.  
He reported that his sister was sexually abused by his 
father.  The veteran indicated that he left school in the 
10th grade and entered the Navy.  The diagnosis was 
depressive disorder, not otherwise specified (NOS); consider 
bipolar disorder, but no hard evidence; anger episodes; 
possible history of attention deficit disorder (ADD) or 
learning disability (dyslexia).  The Axis IV stressors were 
pain and disability as well as living with his mother-in-law.  
There was no mention of any inservice trauma.  

The veteran was afforded a VA examination in May 2005.  It 
was noted that the veteran was being treated for depression 
and insomnia.  He was taking Trazadone.  No other specifics 
regarding psychiatric care or status were indicated.  June 
2005 VA outpatient records showed that the veteran was being 
provided psychiatric medication.  His medications were 
discussed.  No other specifics regarding psychiatric care or 
status were indicated.  

In a July 2005 statement, the veteran indicated that he was 
sexually assaulted during service in the shower room and 
currently had PTSD.  The veteran did not provide any specific 
information.  

The veteran was afforded a VA examination in August 2005.  At 
that time, the examiner noted that the veteran complained of 
a range of psychological and psychiatric issues that were not 
explored in depth.  The examiner stated that the veteran told 
him that he carried a diagnosis of depression and had been 
treated with antidepressants due to a claimed sexual trauma 
which occurred in the 1970's.  He also reported that he had 
been diagnosed as having PTSD.  The diagnoses included 
depressive disorder, by history, on antidepressant 
medication; and PTSD, by history, secondary to sexual trauma.  
The examiner did not provide any independent medical opinion 
regarding the alleged assault or the current diagnoses.  The 
examiner did not indicate if any sexual assault occurred 
during military duty.  

In an August 2005 letter, B.O., LICSW, indicated that the 
veteran had been in counseling since January 2004.  In 
addition, the veteran was attending couples' therapy with his 
wife.  His working diagnoses included major depressive 
disorder (MDD) and PTSD.  It was noted that the veteran 
originally came to treatment within the context of having a 
low frustration tolerance, rage reactions, and symptoms 
consistent with underlying depression, his history revealed 
that he also experienced symptoms consistent with PTSD.  
Ongoing work with the veteran uncovered a series of events 
that were service-related and were felt to be the primary 
source of his PTSD.  As his relationship with his treaters 
progressed, he was able to reveal a service-related sexual 
trauma which occurred while he was stationed on the USS Dixie 
during the timeframe of the Fall of 1970.  The veteran 
indicated that he had not discussed this incident since 
January 1971.  He also related that in January 1971, a number 
of his shipmates discussed similar events and, according to 
the veteran, there was "corroboration that others had 
experienced similar sexual harassment."  Thus, this August 
2005 letter of B.O., LICSW, reflected that the veteran 
purportedly suffered some type of sexual trauma and/or 
harassment during service. 

In a November 2005 letter, J.C., a person who served with the 
veteran, provided a statement on the veteran's behalf.  He 
indicated that he served with the veteran aboard the USS 
Dixie from 1970 to 1972.  J.C. indicated that there were 
rumors about an incident aboard the USS Dixie.  This trauma 
was discussed among those in the veteran's inner circle of 
friends.  J.C. did not describe the specific trauma.  He did 
not mention any inservice discussion of the event with the 
veteran personally.  He stated that he was not in the place 
where the incident supposedly occurred (i.e., he did not 
witness any assault).

Another service buddy, R.S., also provided a statement.  He 
indicated that he had also served with the veteran aboard the 
USS Dixie.  He stated that he lived off base with his wife 
and only spent his duty days/nights onboard ship.  He did not 
know too many people until they set sail in January 1971.  
While they were at sea, the veteran and other friends would 
sit on the mess deck and play cards and they all became close 
friends.  The veteran suggested that they stick together and 
watch each others' backs.  This person indicated that he 
vaguely remembered the veteran saying that he had an 
encounter with a couple of people in the shower.  R.S. did 
not really know what he meant and the veteran did not 
elaborate on what had occurred.  After service, he had not 
spoken to the veteran for most of the 34 years until recently 
when the veteran divulged what had happened to him.  They 
discussed who they thought could have done it and they both 
concluded the same person.  He did not want to mention the 
person's name.  Thus, R.S. indicated that the veteran 
purportedly had an encounter in the shower with more than one 
person, that the veteran did not mention the specifics of the 
event during service, and recently, he and the veteran 
discussed who the alleged perpetrator might be.  

In November 2005, the veteran's sister provided a statement.  
She related that when the veteran came home for Christmas in 
December 1970, her brother had changed and would not talk to 
her.  She asked her mother what was going on and she replied 
that the veteran was having some stress and bad dreams.  Her 
mother told her that this issue involved something a brother 
should never discuss with a sister.  In January 1971, when 
her brother returned to service, she found her mother talking 
to the inservice chaplain about her brother on the telephone.  
Her mother would not discuss the matter again.  The veteran's 
sister indicated that it was her belief that her brother was 
sexually assaulted during service in 1970, based on the 
aforementioned memories.  The veteran's sister did not 
describe details of the assault.  

In November 2005, the veteran submitted a statement.  He 
related that he grew up in a dysfunctional and abusive 
family.  He indicated that he had to deal with his alcoholic 
father and in a breaking point moment, he decided to leave 
home by joining the Navy.  He completed basic training and 
was assigned to the USS Dixie around August 1970.  In 
November 1970, the assault occurred.  He was getting ready 
for the 16:00 watch at the after quarterdeck and he entered 
the shower room.  He was then bumped and shoved into a shower 
stall.  He was pushed in a bent position.  He felt 
penetration and persistent thrusting in and out of his 
rectum.  He fought until it was over.  He then saw who it 
was, R.W.  After the attack ended, he got dressed and went 
upstairs to stand watch.  Another service member asked him 
what was wrong because he had a red mark on his face and he 
was crying.  He related that he never mentioned it to him or 
anyone else, except for his friends.  Also, in his statement, 
the veteran indicated that when speaking to his close friends 
about the incident, they told him that there were rumors 
about other sailors that this happened to on the ship.  In 
January 1971, he continued to talk to J.C. and R.S and he 
told them about the claimed assault.  They all concluded that 
it would be best not to tell anyone.  The veteran stated that 
being young and knowing what his "father had done to his 
sister," he did not know what to expect from older men.  He 
did not want this man touching him and he saw him touch other 
sailors and kick, yell, and push them.  The veteran stated 
that he agreed with his friends to all look out for each 
other and he put the sexual assault out of his mind.  He left 
the ship and went to Diving School where he injured his back 
and was discharged due to that injury.  During recent 
treatment, the veteran began having nightmares about the 
sexual assault.  He indicated that he had suffered over the 
years due to this assault.  

In a May 2006 statement, B.K., M.D., indicated that he had 
known the veteran for 13 years.  He had a history of 
depression, anxiety, and PTSD.  He did not mention the 
etiology of psychiatric diagnoses.  This physician did not 
mention that the veteran had reported any inservice assault 
even though the veteran had, at this point, related that he 
was raped to other persons.  Therefore, he apparently did not 
tell this treating physician, even though he was telling 
others.  

In a July 2006 letter, B.O., LICSW, indicated that the 
veteran received both individual and couples' therapy.  It 
was noted that the veteran's history included growing up with 
an alcoholic father and insulin-dependent mother (with 
diabetes).  The veteran's father was violent and was abusive 
verbally and physically.  The veteran left the 10th grade and 
joined the Navy.  During his service time, he experienced 
sexual trauma.  During his treatment, the veteran became more 
open and trusting which allowed him to relate his history of 
sexual trauma while in the military.  He related that while 
he was stationed on the USS Dixie in the Fall of 1970, he was 
repeatedly approached and sexually assaulted and berated by 
another member of the crew.  He believed that several other 
shipmates had similar experiences with the same person, but 
he recalled only having one discussion with his other 
shipmates in January 1971.  He never spoke of it again until 
his recent treatment.  It was the opinion of the examiner 
that the major cause of his current psychiatric problems was 
the inservice emotional and sexual trauma.  In May 2008, 
B.O., LICSW, indicated that the veteran had been able to talk 
in more detail over the past 22 months about the claimed 
inservice rape.  

The veteran's wife also submitted a statement in September 
2007 in which she indicated that she met the veteran in 1970.  
She indicated that she felt that the veteran had PTSD due to 
a sexual assault which occurred while the veteran was on the 
USS Dixie.  She did not describe details of the assault.  She 
described his current symptoms, but did not provide any 
details regarding the claimed attack.  Her statement is vague 
in that regard.  

In a May 2008 letter, A.H., PA. and Dr. B.K., stated that the 
veteran had been under their treatment for several years.  
They indicated that his current diagnoses included PTSD, 
anxiety, and depression.  As in the May 2006 letter, again, 
there was no opinion as to the etiology of the PTSD.  

In another May 2008 letter, the veteran's treating VA 
examiners indicated that the veteran was being seen at the VA 
Medical Center and Mental Health Clinic for PTSD due to 
military sexual trauma, as well as bipolar disorder, and 
depression.  It was indicated that when the veteran first 
came in for a psychiatric evaluation in December 2005, he 
disclosed that he was sexually abused while he was in the 
Navy and was suffering from recurring dreams of the attack.  
The veteran reported that he was raped while he was taking a 
shower.  He was assaulted and penetrated anally by a shipmate 
who attacked him from behind.  This person placed a dirty bag 
over his head during the assault.  He did not report the 
assault because he was fearful of retaliation.  He talked to 
his 2 closest friends about protecting each other while they 
were in the shower.  He told them rumors of assaults in the 
shower room.  He did not disclose the claimed event to them 
because he was embarrassed and ashamed.  While on leave, his 
family, especially his sister, noticed his change in mood 
because he was depressed.  When he returned, he requested 
Diving School to get away from the alleged perpetrator.  

In April and May 2008 letters, M.S.H., M.D., indicated that 
the veteran had been under his care for several years.  The 
veteran carried diagnoses of PTSD and MDD.  He stated that 
there was a direct causal relationship between the assault in 
December 1970 and his current mental illness.  The veteran 
described overeating after service and the physician 
indicated that the veteran developed binge eating in 1974.  
The examiner indicated that although there was an absence of 
dramatic markers in or around December 1970, such as his 
going Absent Without Leave (AWOL) or having disciplinary 
action, this is no way ruled out the fact of the assault as 
he had reported them.  The absence of such incidents was 
entirely consistent with the veteran's character profile as 
he had come to know him.  However, the assessment of the 
veteran's history was based on the history which was 
presented by the veteran, not based on an actual review of 
the past medical records.  

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA and private medical evidence dated after the veteran was 
discharged from service satisfies the first and second 
elements of a PTSD claim under the former and revised 
criteria of 38 C.F.R. § 3.304(f), because it shows that the 
veteran has been diagnosed on multiple occasions as having 
PTSD as a result of his claim of being raped during service.  
Having submitted a diagnosis of PTSD and medical evidence 
linking PTSD to claimed in-service stressors, the Board must 
now determine whether the record contains credible supporting 
evidence that the claimed in-service stressor occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."  

The General Counsel also indicated that the determination of 
whether a veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis, and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

The veteran did not serve in combat and does not assert that 
the alleged rape occurred during combat.  Thus, the 
preponderance of the evidence is against the claim that the 
veteran participated in combat.  See Cohen, 10 Vet. App. at 
145; 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  

Since the record does not reflect that the veteran engaged in 
combat with the enemy, his stressor cannot be related to 
combat.  As noted, in Doran, the Court stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence."  In the previously noted cases, the Court cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL 21-1), which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... "[C]orroborating 
evidence of a stressor is not restricted to service records, 
but may be obtained from other sources."  Since the MANUAL 
21-1 October 1995 revision, the Court has held that the 
requirement in 38 C.F.R. § 3.304(f) for "credible supporting 
evidence" means that the "appellant's testimony, by itself, 
cannot establish the occurrence of a noncombat stressor."  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

Further, corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).  In 
this case, clearly the veteran contends that he was 
personally involved in the alleged stressor.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002.  The current version of 38 C.F.R. 
§ 3.304(f) provides specific directives with regard to 
handling PTSD claims based upon personal assault as follows:

[E]vidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as 
to whether it indicates that a personal assault 
occurred.  

See 38 C.F.R. § 3.304(f)(3).  

VA has defined personal assault very broadly to include an 
event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking, and harassment.  
See VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 17(a), (c).  Thus, rape clearly comes 
within VA's definition of personal assault.  

Unlike other types of PTSD cases, in cases involving alleged 
personal attacks such as this one, the Court has stated that 
while medical opinions based on a post-service examination 
are generally not enough to corroborate a PTSD stressor, an 
exception exists where in-service assault is the alleged 
stressor.  See generally Coleman v. Nicholson, Slip Op., 2007 
WL 2851068 (Table) (Vet. App. 2007).  Specifically, generally 
a physician is competent to state whether a stressor is 
sufficient to cause PTSD since that is a medical 
determination.  In contrast, the occurrence of a stressor is 
usually a factual determination, one that is not made by a 
physician.  However, 38 C.F.R. § 3.304(f) provides that VA 
may submit evidence to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  

However, that being noted, if the veteran presents an 
inaccurate history, the medical opinion is not probative.  
See Coburn; see also Kowalski.  

A review of the veteran's statements shows that they have 
evolved over time and are inconsistent.  In the July 2005 
statement, the veteran indicated that he was sexually 
assaulted during service in the shower room and currently had 
PTSD.  The veteran did not provide any specific information.  
He is not competent to diagnose PTSD.  

In a November 2005 statement, the veteran added more detail 
to his account.  He related that he was getting ready for the 
16:00 watch at the after quarterdeck and he entered the 
shower room.  He was then bumped and shoved into a shower 
stall.  He was pushed in a bent position.  He felt 
penetration and persistent thrusting in and out of his 
rectum.  He fought until it was over.  He then saw who it 
was, R.W.  He did not thereafter immediate tell his close 
friends about the incident, only about rumors.  However, he 
later did tell J.C. and R.S and they all concluded that it 
would be best not to tell anyone.  

At his personal hearing in May 2008, the veteran testified 
that he did not tell his superiors about the claimed assault 
because he thought that he was being "hazed" even though 
there was claimed penetration.  This is the first time there 
was any mention of "hazing."  Previously, he had emphasized 
the persistent thrusting during the attack, not likening it 
to any "initiation" or "hazing" activity.  Thus, this 
statement was inconsistent.  Further, regarding this current 
assertion that he thought the claimed attack was an 
initiation or hazing which was the reason that he did not 
complain to his superiors, it would seem that a sexual 
assault is so traumatic that it could not be mistaken for 
"hazing" by any reasonable person.  The prior account was 
quite vivid in description.  The Board finds that the 
reasoning for why he did not report it, because he thought it 
was an initiation or hazing activity, is an incredible 
assertion by its nature.  

The veteran subsequently indicated that he did not tell his 
friends of the claimed rape during service time.  This 
statement also conflicts with the November 2005 account when 
he indicated that he told them and they made an agreement not 
to tell anyone.  The veteran no longer endorses that 
assertion. 

Therefore, the Board finds that the veteran changed his 
rendition from November 2005 to May 2008.  He did not merely 
add details; he changed his account of what occurred.  The 
Board accepts that the version presented at his personal 
hearing is the current account of what he asserts happened.  
However, due to the inconsistencies with his prior account, 
the probative value is diminished.  Further, although the 
veteran maintains that his memories of the claimed inservice 
rape surfaced during counseling for stress that he was 
experiencing currently at home, the record shows that the 
veteran complained of the claimed rape after he submitted a 
claim to VA for service connection, not before.  This also 
lessens the probative value of his assertions as the record 
does not support his statement.  Additionally, as set forth 
below, the veteran's testimony further conflicts with the lay 
and medical evidence and with what he told lay and medical 
persons.  As such, his statements are not credible, as 
discussed in more detail below.  

In reviewing the lay evidence, additional inconsistencies are 
apparent.  J.C., who served with the veteran, indicated that 
there were rumors that the veteran was involved in an 
incident during service.  However, J.C. did not describe the 
specific trauma.  He did not mention any inservice discussion 
of the event with the veteran.  His statement provided few 
details.  On the other hand, R.S., who also served with the 
veteran, indicated that the veteran had told him during 
service that he had an encounter with a couple of people in 
the shower, but the veteran did not elaborate.  Recently, he 
had spoken to the veteran, the veteran divulged what happened 
during service, and they discussed who might have done it.  

The lay statement of J.C. conflicts with the veteran's 
November 2005 account.  The veteran stated that he spoke with 
J.C. and R.S. during service regarding the claimed rape, but 
J.C. indicated that there was no personal discussion with the 
veteran.  In contrast, R.S. stated that the veteran spoke to 
him during service about an encounter with several people in 
the shower.  This statement conflicts with the veteran's 
May 2008 hearing testimony as R.S. advances that there was an 
inservice discussion which the veteran denied during the 
hearing.  Neither J.C. nor R.S. corroborated the veteran's 
November 2005 statement that there was an agreement not to 
tell anyone about the claimed inservice attack.  Further, 
R.S.'s statement conflicts with the veteran's 
statements/testimony regarding the details of the claimed 
rape.  R.S. stated that the veteran told him during service 
that he had an encounter with several people.  This account 
is inconsistent with the veteran's report that his claimed 
attack involved one other person.  In addition, R.S. 
essentially indicated that he and the veteran speculated 
together over the identity of the perpetrator.  This 
conflicts with the veteran's statements that he knew (and 
named) who the perpetrator was from service.  

In sum, there is simply no uniformity among the statements of 
the veteran, J.C., and R.S. regarding the claimed inservice 
rape.  There is inconsistency regarding what was said, if 
anything, during service; how many people were involved in 
the claimed attack; and whether the veteran knew the identity 
of the purported attacker.  

With regard to the lay evidence from the veteran's relatives, 
there is a lack of detail regarding the claimed attack and 
there is also discrepancy with the documentary record.  

The veteran's sister related that the veteran's behavior 
changed as of December 1970.  She speculated that her mother 
had spoken to the inservice chaplain about the claimed sexual 
assault.  However, the veteran's sister never indicated that 
she actually heard any part of the conversation or 
participated in any conversation at that time regarding the 
claimed inservice assault.  She provided no contemporaneous 
support for her statements.  Her statements were from her own 
current recollection.  However, she is not competent to 
provide a medical opinion.  To the extent that the veteran 
has recently told her of the claimed rape, that recollection 
by her is derived from the veteran's recent report and is not 
contemporaneous to service or when the veteran came home in 
1970.  Although her personal recollections from 1970 may 
serve as a basis to show a change in behavior, the evidence 
of record conflicts on that point.  The veteran's wife, who 
married the veteran before he left service, did not 
corroborate that statement.  Further, the personnel records 
do not support that statement as they showed a change in rank 
and pay and made no mention of any other reason for the 
veteran's entrance into Diving School.  The fact that the 
veteran advanced in rank and pay tends to negate the 
assertion that he was undergoing a rigorous diving program in 
an attempt to avoid the claimed rapist.  

The veteran's wife submitted a statement and testified at the 
hearing.  The September 2007 statement was vague and did not 
contain any details regarding the claimed inservice rape.  At 
the hearing, the veteran's wife stated that she was married 
to the veteran before he left the service.  However, the 
veteran first told her about the rape in 2004 when they were 
in therapy and the veteran's service memories returned.  She 
did not report that his behavior changed after the claimed 
rape.  Further, a review of the records shows that when the 
veteran and his wife were counseled in December 2004, there 
was no mention of any inservice rape; rather, the veteran's 
past history of growing up in an abusive family and his 
current living situation were explored and determined to have 
resulted in his psychiatric diagnoses.  There was no apparent 
mention of a claimed inservice rape until the veteran's July 
2005 statement was received by VA.  There was no report of a 
claimed inservice sexual trauma to a medical professional 
until August 2005, when the veteran was afforded a VA 
examination.  Therefore, the report of the veteran's wife 
that he first mentioned the rape in 2004 counseling is in 
conflict with the documentary record.  

Turing to the medical evidence, there are further 
inconsistencies.  Several statements have been provided by 
B.O., LICSW.  In the first one, dated in August 2005, it was 
noted that the veteran had undergone a sexual trauma or 
harassment during service and that others had the same 
experience.  This assessment was based entirely on the 
veteran's self-report of what occurred during service.  The 
veteran did not make any other report that there was another 
person raped onboard the USS Dixie.  There is no support for 
that historical rendition by the veteran.  Significantly, 
this detail is not part of the current version of events 
provided by the veteran at his personal hearing.  As noted, 
the Board has accepted that the version presented at the May 
2008 hearing is the version that the veteran endorses.  In a 
July 2006 letter, B.O., LICSW, further indicated that the 
veteran related that there were repeated assaults during 
service.  There is no other evidence indicating repeated 
assaults.  The veteran did not report to any other person 
that he experienced more than one assault.  In considering 
the record, the veteran's report to this examiner lacks 
credibility.  See Kowalski.

Conversely, the VA examiners indicated that the veteran was 
attacked once while he was showering.  The VA examiners also 
indicated that the veteran described that a dirty bag was put 
over his head.  This is a different description from what the 
veteran described in his personal statements and at his 
hearing.  The veteran previously described being bumped and 
shoved into a shower stall.  He had not mentioned that he was 
taking a shower at the time.  The veteran did not describe 
any detail regarding having his head covered with a dirty bag 
in any of the other medical reports or in personal statements 
or testimony.  The veteran did not present this detail at his 
hearing.  The Board finds that such a detail, one of having 
his head covered while such an attack was occurring, is 
significant.  Therefore, it is improbable that the veteran 
omit this detail at his hearing.  Thus, this medical report 
was also based on an inaccurate factual background and lacks 
credibility.  See Kowalski.

M.S.H., M.D., indicated that although there was an absence of 
dramatic markers in or around December 1970, such as the 
veteran going AWOL or having disciplinary action, this is no 
way ruled out the fact of the assault as he had reported it.  
The examiner stated that the absence of such incidents was 
entirely consistent with the veteran's character profile as 
he had come to know him.  However, no specific information 
regarding the claimed assault was provided.  The examiner did 
not cite to any pertinent records.  The examiner did not 
provide any details at all.  Thus, that record did not 
corroborate the specifics of the claimed incident.  

In sum, there is no competent credible evidence supporting 
the veteran's claim of being raped during service.  There is 
no inservice medical report of any rape.  Although the 
veteran entered Diving School after the claimed rape 
occurred, the service records showed that he advanced in rank 
and pay grade.  There is no evidence post-service for 
approximately 30 years.  The veteran initially claimed that 
he was raped during service in July 2005, when the veteran 
made a claim for service connection for PTSD with VA.  After 
he filed his claim, he then reported the claimed attack to a 
VA examiner and was diagnosed as having PTSD in August 2005.  
The veteran has stated that his memories of the rape 
resurfaced during counseling treatment for current stressful 
matters.  An August 2005 letter of B.O.LICSW also reflected a 
diagnosis of PTSD.  This examiner indicated that the veteran 
had been in counseling since January 2004.  However, there 
are no medical records dated prior to July 2005 that 
attribute a PTSD diagnosis to an inservice rape.  Rather, a 
prior December 2004 report of M.H. did not mention the 
claimed inservice rape.  The veteran was diagnosed as having 
other psychiatric disabilities related to current stressors, 
not a service stressor.  The claimed rape report was 
apparently made by the veteran to examiners after the service 
connection claim was submitted to VA.  Thus, the veteran's 
statement that the memory resurfaced during recently 
counseling is not consistent with the record which shows that 
he initially filed a claim of service connection for PTSD and 
then mentioned the claimed rape during counseling.  

Further, the veteran's rendition of the claimed rape has 
varied in his written reports, his testimony, and in what he 
told examiners, friends, and family members.  The statements 
of the veteran to lay persons and medical examiners contain 
inconsistencies.  Specifically, there is inconsistency 
regarding the number of people reportedly involved, the 
alleged number of attacks, what the veteran told his friends 
after the purported attack, if the veteran described the 
attack to his friends during service, if the veteran knew the 
identity of the alleged perpetrator, if the veteran told 
others of the supposed identity of the perpetrator, and as to 
the details of what occurred (i.e., the dirty bag).  In 
addition, while the veteran has reported that he did not 
report the incident to superiors because he was afraid, 
ashamed, or embarrassed, the veteran has also conversely 
stated that he and his friends came to a consensus that he 
should not report it and/or because he did not realize the 
nature of the rape due to a similar incident involving hazing 
in high school.  

The Board finds that the veteran's statements are too varied, 
evolving, inconsistent, and/or inherently incredible to be 
reliable and probative in nature.  The veteran is not 
credible.  As set forth above, there are a myriad of areas 
where the veteran has presented conflicting and contradictory 
accounts or details.  These inconsistencies cast doubt on the 
credibility of the versions as presented by the veteran and 
are thus accorded little evidentiary weight.  It would be 
purely speculatory to discern which version, if any, is in 
fact accurate.  Although the medical examiners have found the 
veteran credible in his reports of being assaulted, and their 
reports in turn may be considered corroboratory evidence, 
they are not probative evidence if they are based on an 
inaccurate history or a history that is rejected by the 
Board.  Their diagnoses are also based on varied histories 
which have been rejected by the Board.  As the Board has 
found the veteran to be not credible in his report of the 
claimed inservice assault, their opinions, based on those 
inaccurate histories, are not probative.  See Coburn; see 
also Kowalski.

The veteran was requested to provide information regarding 
the alleged assault.  However, the veteran has provided 
differing accounts to lay persons, medical sources, and in 
his own statements and testimony.  Accordingly, the Board 
finds that the veteran's account of an alleged stressor is 
not credible.  Since the veteran is not credible in his 
report, any evidence or opinion based on his reported history 
is also not reliable and insufficient to support a finding of 
a verified stressor and a diagnosis of PTSD as a result.  

Accordingly, service connection for PTSD must be denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.



Afibrillation, High Blood Pressure; Diabetes Mellitus; , 
Charcot Joint Disease, and for a Left Foot Disability

The veteran does not contend that the claimed disabilities 
are related to service or that valvular heart disease or 
diabetes mellitus was manifest during the initial one year 
period following the veteran's separation from service.  
Further, the evidence does not show that the claimed 
disabilities are related to service or that valvular heart 
disease or diabetes mellitus was manifest during the initial 
one year period following the veteran's separation from 
service.  When the veteran was examined for Diving School in 
February 1971, the heart, vascular, endocrine, feet, and 
musculoskeletal examinations were normal.  The blood pressure 
reading was 126/74.  There are no other pertinent inservice 
findings.  There are no positive inservice findings.  Thus, 
the service treatment records do not reveal any 
manifestations or diagnoses of claimed disabilities.  
Likewise, the initial post-service examination in May 1974 
did not show any manifestations nor was there a diagnosis of 
any of the claimed disabilities.  The next medical records 
are dated in the 2000's.  There is no competent evidence 
establishing an etiological nexus between the claimed 
disabilities shown in the current records: afribillation, 
high blood pressure, diabetes mellitus, Charcot joint 
disease, and left foot disorder, and service.  

Further, since the veteran did not have service in the 
Republic of Vietnam, he is not entitled to the presumptions 
set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 with 
regard to diabetes mellitus.  

Rather, the veteran has limited his appeal on these issues to 
the matter of secondary service connection.  Specifically, 
the veteran contends that his PTSD resulted in obesity.  
Obesity then in turn caused afibrillation, high blood 
pressure, and diabetes mellitus.  Diabetes mellitus then 
resulted in Charcot joint disease which resulted in a left 
foot disability.  Accordingly, the essential element is 
whether the underlying disease is service-connected, PTSD, 
which, in this case, it is not.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  

However, a detailed analysis of this theory of entitlement is 
not warranted as the essential element of the veteran's claim 
has not been established.  Since service connection for PTSD 
is not in effect, there can be no secondary service 
connection claim.  

As such, there is no basis to grant service connection on a 
secondary basis for any of the claimed disabilities as being 
etiologically related to PTSD, directly or by aggravation.  

Accordingly, service connection for afibrillation, high blood 
pressure, diabetes mellitus, Charcot joint disease, and a 
left foot disability, on a direct basis and/or as secondary 
to a service-connected disability is not warranted and the 
claims are denied.  


ORDER

Service connection for PTSD is denied.

Service connection for afibrillation to include as secondary 
to service-connected disability is denied.

Service connection for high blood pressure to include as 
secondary to service-connected disability is denied.

Service connection for diabetes mellitus to include as 
secondary to service-connected disability is denied.

Service connection for Charcot joint disease to include as 
secondary to service-connected disability is denied.

Service connection for a left foot disability to include as 
secondary to service-connected disability is denied.


REMAND

At his personal hearing, the veteran testified that he has a 
right leg disability which is due to or part and parcel of 
his service-connected back disability.  The veteran described 
having low back pain with sciatica which radiates down his 
right side, through his buttocks, down his right leg, and 
into his right foot.  The veteran also described having 
limited to no range of motion of the back, particularly on 
flexion.  A private medical report of A.L.F., M.D., showed 
right lumbosacral root compression due to disc disease.  The 
Board notes that VA's rating schedule permits rating the 
veteran's low back disability both on orthopedic and 
neurological abnormalities.  

In view of the veteran's contentions and the VA examination 
reports which did not include appropriate range of motion 
findings of the low back, the Board finds that the veteran 
should be afforded VA examinations which include orthopedic 
and neurological evaluations to assess the current 
manifestations and level of severity of the veteran's 
service-connected low back disability.  

Since the evaluation of the veteran's low back disability and 
the claim of service connection for his right leg disability 
are being remanded for further action, the adjudication of 
the TDIU issue is deferred until completion of that 
development.  

The purpose of the examinations requested in this remand is 
to obtain evidence relevant to the appeal.  The veteran is 
advised that pursuant to 38 C.F.R. § 3.655, failure to 
cooperate may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for appropriate 
VA examinations for the purposed of 
determining the nature, and extent of the 
veteran's service-connected low back 
disability and the nature and etiology of 
his right leg disability.  The claims 
file must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  All indicated tests and 
studies should be performed.  In the 
notification letter of the examinations, 
provide notice of 38 C.F.R. § 3.655.  

(A) The examiner should be requested to 
report all symptoms and manifestations of 
the veteran's service-connected back 
disability, to include the range of 
motion of the low back in degrees of arc.  
The examiner should note that normal 
ranges of motion of the thoracolumbar 
spine for VA purposes are 0 to 90 degrees 
in flexion, 0 to 30 degrees in extension, 
0 to 30 degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  All findings and 
diagnoses should be reported in detail.  

If the veteran demonstrates limitation of 
motion, the examiner should be requested 
to specifically comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the veteran, results 
in functional loss.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning the 
thoracolumbar spine and offer an opinion 
as to whether there is adequate objective 
pathology present to support the 
veteran's subjective complaints.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  

The existence of any ankylosis of the 
spine should also be identified.

The examiner should indicate whether the 
veteran has had incapacitating episodes 
over the last 12 months, and, if so, the 
number of episodes and the duration of 
the episodes.  

The examiner should also assess if the 
veteran has any neurological 
manifestations to include sciatica as 
well as any bowel and bladder complaints.  
If a separate neurological examination is 
necessary, it should be conducted.  The 
neurological manifestations should be 
identified and the severity thereof 
described in detail.  This is also 
necessary to determine whether the 
veteran has a separate right leg 
disability.

(B) If the veteran has a separate right 
leg disability, rather than symptoms 
associated with his low back disability, 
it should be identified and described.  
The examiner should then assess whether 
it is less likely than not; at least as 
likely as not; or more likely than not 
that the current diagnosis of right leg 
disability is proximately due to, or the 
result of, the service-connected low back 
disability.  If the right leg disability 
is not directly due to the service-
connected back disability, the examiner 
should opine whether it is less likely 
than not; at least as likely as not; or 
more likely than not that the current 
right leg disability is permanently 
aggravated by the veteran's service-
connected low back disability.  The basis 
for such a finding should be clearly 
identified to include the level of 
aggravation.

(C) The examiners should also opine as to 
the impact of the veteran's service-
connected low back disability and his 
right leg disability, if etiologically 
related, on his ability to work.  

The examiners should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any further action is 
required, it should be undertaken.  If a 
right leg disability has been service-
connected, this should be taken into 
consideration with regard to the TDIU claim.  
If any issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case as to any issue 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


